295 S.W.3d 902 (2009)
Charles R. SANDERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70085.
Missouri Court of Appeals, Western District.
November 3, 2009.
Charles R. Sanders, Appellant pro-se.
Jamie P. Rasmussen, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Charles Sanders appeals from the circuit court's denial of his motion to reopen his Rule 29.15 post-conviction proceedings based on his claim that he was abandoned by his post-conviction counsel. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended *903 opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).